Title: To Alexander Hamilton from William Ellery, 3 February 1794
From: Ellery, William
To: Hamilton, Alexander



Colles Offe. Port of Newport [Rhode Island]Feby. 3d. 1794
Sir,

This Letter will be accompd. by a represent. of the case of Samuel Pearsall, junr. master of the Sloop Nancy. His Representn. is true as far as it concerns her being licensed—her tonnage, her arrival here, her being visited by an Inspector, her not having a manifest, her being wholly laden with the produce of the United States, and his payment of Twenty dollars. That part of it which relates to the Conversa. between us is not particularly narrated. I told him that I had no reason to suspect, that his not being provided with a manifest was owing to any thing but his ignorance or inattention to the Law, that I had no discretionary power, that it was my duty to enforce the Law, that more than eight months had elapsed since the new Coasting Act had taken place, and that if I should not take notice of his transgression others might expect to avoid the law by making a like plea; That he must either pay the Penalty, or petition the Judge who would cause the facts to be stated which should appear on inquiry, and annex to the Petition and transmit them to you who was empowered to mitigate or remit the penalty, or, which was not so regular, to pay it and apply directly to you directly. To avoid expence he chose the last. As to his never having been asked for a manifest in his frequent trips to Newyork since the repeal of the old Coasting law I cannot say any thing, nor about his ability to suffer the loss of twenty dollars; for they are not within my knowledge. I have I conceive done my duty, and shall be perfectly satisfied with your determination in this case.
I am, Sir, yr. most obedt. servant

Wm Ellery Colle
Alex. Hamilton Esqe.Secry Treasury

